                 Case 2:21-cv-00393-JJT Document 1 Filed 03/08/21 Page 1 of 10



 1   George K. Chebat (034232)
     ENARA LAW PLLC
 2   7631 East Greenway Road, Suite B-2
     Scottsdale, Arizona 85260
 3   Telephone: (602) 687-2010
     E-mail: George@EnaraLaw.com
 4
     Attorney for Plaintiff
 5
                                  UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF ARIZONA

 7   DJORDJE JOVANOVIC,                                  Case No.:
     individually, and on behalf of all others
 8   similarly situated,                                 CLASS ACTION

 9
                     Plaintiff,                          COMPLAINT FOR DAMAGES AND
                                                         INJUNCTIVE RELIEF PURSUANT TO
10   V.                                                  THE TELEPHONE CONSUMER
                                                         PROTECTION ACT, 47 U.S.C. § 227,
11   SRP      INVESTMENTS,        L.L.C.   and           ET SEQ.
     STEPHANIE ROSE POLYDOROFF,
12
     individually, and on behalf of all others
13   similarly situated, and DOES 1 through 10,          JURY TRIAL DEMANDED
     inclusive,
14
                     Defendants.
15
                                           INTRODUCTION
16
            1.      DJORDJE JOVANOVIC ("Plaintiff') brings this Class Action Complaint for
17
     damages, injunctive relief, and any other available legal or equitable remedies, resulting from
18   the illegal actions of SRP INVESTMENTS, LLC and STEPHANIE ROSE POLYDOROFF
19   ("Defendants"), in negligently contacting Plaintiff on Plaintiff’s cellular telephone, in violation
20   of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., ("TCPA"), thereby
21   invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to

22   himself and his own acts and experiences, and, as to all other matters, upon information and

23   belief, including investigation conducted by their attorneys.

24          2.      The TCPA was designed to prevent calls and messages like the ones described

25

26                                                   1

27
                 Case 2:21-cv-00393-JJT Document 1 Filed 03/08/21 Page 2 of 10



 1
     within this complaint, and to protect the privacy of citizens like Plaintiff. "Voluminous
 2
     consumer complaints about abuses of telephone technology - for example, computerized calls
 3
     dispatched to private homes - prompted Congress to pass the TCP A." Mims v. Arrow Fin.
 4   Servs., LLC, 132 S. Ct. 740, 744 (2012).
 5          3.      In enacting the TCPA, Congress intended to give consumers a choice as to how
 6   creditors and telemarketers may call them, and made specific findings that "[t]echnologies that
 7   might allow consumers to avoid receiving such calls are not universally available, are costly,

 8   are unlikely to be enforced, or place an inordinate burden on the consumer. TCPA, Pub.L. No.

 9   102-243, § 11. Toward this end, Congress found that:

10          [b]anning such automated or prerecorded telephone calls to the home, except
            when the receiving party consents to receiving the call or when such calls are
11          necessary in an emergency situation affecting the health and safety of the
            consumer, is the only effective means of protecting telephone consumers from
12
            this nuisance and privacy invasion.
13
     Id. at§ 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at*
14
     4 (N.D.111. Aug. 10, 2012) (citing Congressional findings on TCPA's purpose).
15
            4.      Congress also specifically found that "the evidence presented to the Congress
16
     indicates that automated or prerecorded calls are a nuisance and an invasion of privacy,
17
     regardless of the type of call...." Id. at§§ 12-13. See also, Mims, 132 S. Ct. at 744.
18
            5.      As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA case
19
     regarding calls to a non-debtor similar to this one:
20
            The Telephone Consumer Protection Act ... is well known for its provisions
21          limiting junk-fax transmissions. A less-litigated part of the Act curtails the use
            of automated dialers and prerecorded messages to cell phones, whose
22          subscribers often are billed by the minute as soon as the call is answered-and
            routing a call to voicemail counts as answering the call. An automated call to a
23          landline phone can be an annoyance; an automated call to a cell phone adds
            expense to annoyance.
24

25

26                                                   2

27
                 Case 2:21-cv-00393-JJT Document 1 Filed 03/08/21 Page 3 of 10



 1
            Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
 2
            6.      The Ninth Circuit recently affirmed certification o f a TCP A class case
 3
     remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, _ F.3d , 2012
 4   WL 4840814 (9th Cir. Oct. 12, 2012).
 5                                  JURISDICTION AND VENUE
 6          7.      Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiffs claims arise
 7   under a law of the United States, the TCPA.

 8          8.      Venue is proper in the United States District Court for the District of Arizona

 9   pursuant to 28 U.S.C. § 1391(b)(2) because a substantial portion of the events giving rise to

10   Plaintiffs claims occurred in this District.

11
                                                    PARTIES

            9.      Plaintiff is, and at all times mentioned herein was, a natural person and citizen
12
     and resident of the State of Arizona. Plaintiff is, and at all times mentioned herein was, a
13
     "person" as defined by 47 U.S.C. § 153(39).
14
            10.     Defendant is, and at all times mentioned herein was, a real estate investment
15
     company, and is therefore a "person" as defined by 47 U.S.C. § 153(39).
16
            11. The aforementioned Defendant, and its subsidiaries and agents, are collectively
17
     referred to as "Defendants." The true names and capacities of the Defendants sued herein as
18
     DOE DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who
19
     therefore sues such Defendants by fictitious names. Each of the Defendants designated herein
20   as a DOE is legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave
21   of Court to amend the Complaint to reflect the true names and capacities of the DOE
22   Defendants when such identities become known.
23          12.     Plaintiff is informed and believes that at all relevant times, each and every

24   Defendant was acting as an agent and/or employee of each of the other Defendants and was

25

26                                                     3

27
              Case 2:21-cv-00393-JJT Document 1 Filed 03/08/21 Page 4 of 10



 1
     acting within the course and scope of said agency and/or employment with the full knowledge
 2
     and consent of each of the other Defendants. Plaintiff is informed and believes that each of the
 3
     acts and/or omissions complained of herein was made known to, and ratified by, each of the
 4   other Defendants.
 5                                   FACTUAL ALLEGATIONS
 6          13.    At all times relevant, Plaintiff was a citizen of the Maricopa County, State of
 7   Arizona. Plaintiff is, and at all times mentioned herein was, a "person" as defined by 47 U.S.C.

 8   § 153(39).

 9          14.    Defendant SRP Investments, L.L.C. is, and at all times mentioned herein was an

10   Arizona limited liability company licensed to do business, and was and is conducting business

11
     in Maricopa County, State of Arizona.

            15.    Defendant Stephanie Rose Polydoroff is, and at all times mentioned herein was,
12
     a "person," as defined by 47 U.S.C. § 153(39).
13
            16.    At all times relevant Defendants conducted business in the State of Arizona and
14
     in the County of Maricopa, within this judicial district.
15
            17.    On January 19, 2021, Plaintiff received an unsolicited text message from
16
     Defendant on his cellular telephone, number ending in -4013.
17
            18.    The text message sent to and received by Plaintiff on January 19, 2021 was sent
18
     from the phone number (480) 613-4013
19
            19.    The text message sent to and received by Plaintiff read: “How are you Djordje?
20   Sorry to catch you off guard but would you be interested in liquidating any real estate here in
21   Az? Thanks – Kat reply STOP to end.”
22          20.    On information and belief, the text messages sent to Plaintiff’s cellular telephone
23   were placed by Defendants via an "automatic telephone dialing system," ("ATDS") as defined

24   by 47 U.S.C. § 227 (a)(l) as prohibited by 47 U.S.C. § 227 (b)(l)(A).

25

26                                                   4

27
               Case 2:21-cv-00393-JJT Document 1 Filed 03/08/21 Page 5 of 10



 1
            21.       The telephone number that Defendants, or their agents, contacted was assigned
 2
     to a cellular telephone service for which Plaintiff incurs a charge for incoming calls and
 3
     messages pursuant to 47 U.S.C. § 227 (b)(l).
 4          22.       The text messages sent by Defendants constituted messages that were not for
 5   emergency purposes as defined by 47 U.S.C. § 227 (b)(l)(A)(i).
 6          23.       Plaintiff was never a customer of Defendants’ and never provided his cellular
 7   telephone number Defendants for any reason whatsoever. Accordingly, Defendants and their

 8   agents never received Plaintiff’s prior express consent to receive unsolicited text messages,

 9   pursuant to 47 U.S.C. § 227 (b)(l)(A).

10          24.       The text messages sent by Defendants, or their agents, violated 47 U.S.C. §

11
     227(b)(1).

                                    CLASS ACTION ALLEGATIONS
12
            25.       Plaintiff brings this action on behalf of himself and on behalf of and all others
13
     similarly situated ("the Class").
14
            26.       Plaintiff represents, and is a member of, the Class, consisting of all persons
15
     within the United States who received any unsolicited text messages from Defendants which
16
     text message was not made for emergency purposes or with the recipient's prior express
17
     consent within the four years prior to the filing of this Complaint through the date of class
18
     certification.
19
            27.       Defendants, their employees and/or agents are excluded from the Class. Plaintiff
20   does not know the number of members in the Class but believes the Class members number in
21   the hundreds of thousands, if not more. Thus, this matter should be certified as a Class action
22   to assist in the expeditious litigation of this matter.
23          28.       Plaintiff and members of the Class were harmed by the acts of Defendants in at

24   least the following ways: Defendants, either directly or through their agents, illegally contacted

25

26                                                     5

27
                 Case 2:21-cv-00393-JJT Document 1 Filed 03/08/21 Page 6 of 10



 1
     Plaintiff and the Class members via their cellular telephones by sending solicitation text
 2
     messages, thereby causing Plaintiff and the Class members to incur certain cellular telephone
 3
     charges or reduce cellular telephone time for which Plaintiff and the Class members previously
 4   paid, and invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
 5   members were damaged thereby.
 6          29.     This suit seeks only damages and injunctive relief for recovery of economic
 7   injury on behalf of the Class, and it expressly is not intended to request any recovery for

 8   personal injury and claims related thereto. Plaintiff reserves the right to expand the Class

 9   definition to seek recovery on behalf of additional persons as warranted as facts are learned in

10   further investigation and discovery.

11
            30.     The joinder of the Class members is impractical and the disposition of their

     claims in the Class action will provide substantial benefits both to the parties and to the court.
12
     The Class members can be identified through Defendants; records and/or Defendants’ agent's
13
     records.
14
            31.     There is a well-defined community of interest in the questions of law and fact
15
     involved affecting the parties to be represented. The questions of law and fact to the Class
16
     predominate over questions which may affect individual Class members, including the
17
     following:
18
            a)      Whether, within the four years prior to the filing of this Complaint through the
19
                    date of class certification, Defendants or their agents sent any text messages
20                  (other than a message made for emergency purposes or made with the prior
21                  express consent of the called party) to a Class member using any automatic
22                  dialing system to any telephone number assigned to a cellular phone service;
23          b)      Whether Plaintiff and the Class members were damaged thereby, and the extent

24                  of damages for such violation; and

25

26                                                   6

27
                 Case 2:21-cv-00393-JJT Document 1 Filed 03/08/21 Page 7 of 10



 1
            c)      Whether Defendants and their agents should be enjoined from engaging in such
 2
                    conduct in the future.
 3
            32.     As a person that received multiple text messages without Plaintiff’s prior express
 4   consent, Plaintiff is asserting claims that are typical of the Class. Plaintiff will fairly and
 5   adequately represent and protect the interests of the Class in that Plaintiff has no interests
 6   antagonistic to any member of the Class.
 7          33.     Plaintiff and the members of the Class have all suffered irreparable harm as a

 8   result of the Defendants’ unlawful and wrongful conduct. Absent a class action, the Class will

 9   continue to face the potential for irreparable harm. In addition, these violations of law will be

10   allowed to proceed without remedy and Defendants will likely continue such illegal conduct.

11
     Because of the size of the individual Class members' claims, few, if any, Class members could

     afford to seek legal redress for the wrongs complained of herein.
12
            34.     Plaintiff has retained counsel experienced in handling class action claims and
13
     claims involving violations of the Telephone Consumer Protection Act.
14
            35.     A class action is a superior method for the fair and efficient adjudication of this
15
     controversy. Class-wide damages are essential to induce Defendants to comply with federal
16
     and Arizona law. The interest of Class members in individually controlling the prosecution of
17
     separate claims against Defendants are small because the maximum statutory damages in an
18
     individual action for violation of privacy are minimal. Management of these claims is likely
19
     to present significantly fewer difficulties than those presented in many class claims.
20          36.     Defendants have acted on grounds generally applicable to the Class, thereby
21   making appropriate final injunctive relief and corresponding declaratory relief with respect to
22   the Class as a whole.
23   ///

24

25

26                                                   7

27
              Case 2:21-cv-00393-JJT Document 1 Filed 03/08/21 Page 8 of 10



 1                             FIRST CAUSE OF ACTION
                  NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
 2                                 PROTECTION ACT
                                 47 U.S.C. § 227 ET SEQ.
 3
            37.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint
 4
     as though fully stated herein.
 5
            38.     The foregoing acts and omissions of Defendants constitute numerous and
 6
     multiple negligent violations of the TCP A, including but not limited to each and every one of
 7
     the above-cited provisions of 47 U.S.C. § 227 et seq.
 8
            39.     As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et seq,
 9   Plaintiff and the Class are entitled to an award of $500.00 in statutory damages, for each and
10   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
11          40.     Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting

12   such conduct in the future.

13                       SECOND CAUSE OF ACTION
            KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
14
                CONSUMER PROTECTION ACT 47U.S.C. §227ET SEQ.
15
            41.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint
16
     as though fully stated herein.
17
            42.     The foregoing acts and omissions of Defendants constitute numerous and
18
     multiple knowing and/or willful violations of the TCPA, including but not limited to each and
19
     every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
20
            42.     As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227
21
     et seq, Plaintiff and the Class are entitled to an award of $1,500.00 in statutory damages, for
22
     each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
23          44.     Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
24   such conduct in the future.
25

26                                                   8

27
                Case 2:21-cv-00393-JJT Document 1 Filed 03/08/21 Page 9 of 10



 1
                                         PRAYER FOR RELIEF
 2
            Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The Class
 3
     members the following relief against Defendants:
 4
                                   FIRST CAUSE OF ACTION
 5                         FOR NEGLIGENT VIOLATIONS OF THE TCPA,
                                     47 U.S.C. §227 ET SEQ.
 6
            •     As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(l), Plaintiff
 7
                  seeks for himself and each Class member $500.00 in statutory damages, for each
 8
                  and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 9          •     Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such conduct in
10                the future.
11          •     Any other relief the Court may deem just and proper.

12
                             SECOND CAUSE OF ACTION
13
                FOR KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCP A,
                                47 U.S.C. § 227 ET SEQ.
14          •     As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(l), Plaintiff
15                seeks for himself and each Class member $1500.00 in statutory damages, for each
16                and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

17          •     Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such conduct in

18                the future.

19          •     Any other relief the Court may deem just and proper.

20                                          TRIAL BY JURY

            45.      Pursuant to the Seventh Amendment to the Constitution of the United States of
21
     America, Plaintiff is entitled to, and demands, a trial by jury.
22

23

24          RESPECTFULLY SUBMITTED this 5th day of February 2021.
25

26                                                   9

27
             Case 2:21-cv-00393-JJT Document 1 Filed 03/08/21 Page 10 of 10



 1

 2
                                                 ENARA LAW PLLC
 3

 4                                         By: /s/ George K. Chebat
                                               George K. Chebat
 5                                             Attorney for Plaintiff
 6

 7
     ORIGINAL of the foregoing filed
 8   this 5th day of February 2021.

 9   Arizona District Court
10

11

12   /s/ Shelly N. Witgen, ACP

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                          10

27
